Title: Thomas Jefferson to James H. McCulloch, 7 February 1820
From: Jefferson, Thomas
To: McCulloch, James H.


					
						
							Dear Sir
							
								Monticello
								Feb. 7. 20.
							
						
						Your favor of Jan. 31: came to hand the last night. that of Dec. 23. had been recieved the last day of that month, and I am sensible I owe you an apology for not having acknoleged it sooner, but I was waiting in the constant expectation of being able to remit at the same time, the 65.62 amount of the duties on the wines and other articles: for we are in a situation  here never before experienced. the market for our produce is Richmond, and for getting it there we depend on the navigation of our river, the North branch of James. from the 1st day of July, a 6. months drought had kept it insufficient to float a boat when in Dec. it freezed, and continues so at this moment the commercial shock about midsummer paralysed instantaneously all circulation of money here, all payments and reciepts, leaving no resource till the produce of the year could get to market, and again set us afloat, and that has been delayed. such is the state of the district in which I live, and which involves me in it’s vortex. this detail of localities is longer than I ought to have troubled you with, but I am led to it by a desire to stand excused by you in the delay of my remittance. two or three days of warm weather, and a hope of it’s continuance, gives us the expectation that our boats may begin to run in a few days. they will carry from me sufficient means to enable me to meet my calls, and the first attended to shall be the remittance to you being feelingly alive to the impropriety of adding it’s delay to the other inconveniences these affairs of mine impose on you. in the mean time and for a short while only I will avail myself of the indulgence to my own convenience which you are so kind as to offer for which I tender my thanks & assurances of great esteem & respect.
						
							
								Th Jefferson
							
						
					
					
						P.S. the goods are safely arrived at  Richmond havg been ice-bound a while in James river
					
				 